DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/7/2020 and 1/8/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over BRONAKOWSKI et al. (US 2017/0084266) and further in view of McVicker et al. (US Patent 10,621,973).

a training subsystem, configured to collect facial and neck EMG signals in a lip-language movement through a high-density electrode array, improve signal quality through a signal preprocessing algorithm, classify the type of the lip-language movement through a classification algorithm, select an optimal number and optimal positions of the electrodes through a channel selection algorithm, establish an optimal matching template between the EMG signals and lip-language information, and upload the optimal matching template to a network terminal for storage ( ¶ 0071 sentence 1: “The calibration process requires a database (DB) of a reference EMG signal feature that may be used for training” (“EMG” signals are processed by a training approach or subsystem) “the speech transformation model”; Abstract lines 1-4: “detect an electromyogram (EMG) signal from skin of the user” by “an electrode array” “in response to voiceless speeches of a user” (detect facial and neck EMG signal  (Fig. 1) in a lip language movement through high-density electrode array); ¶ 0057 lines 6-8: “signals are extracted from two detectors to amplify a differential voltage” (improve signal 
a detection subsystem, configured to collect the EMG signals at the optimal positions during the lip-language movement based on the optimal number and the optimal positions of the electrodes selected by the training subsystem (¶ 0054 sentence 2: “the calibrator 160 automatically selects electrodes from an electrode array” (selecting an optimal number of electrodes) “and electrode features elements of signals acquiring the most useful part of an EMG signal” (to collect the EMG signals) “given in 
call the optimal matching template, classify and decode the EMG signals, recognize the lip-language information (¶ 0048 sentence 2: “The feature extractor 130” (a classification algorithm) “calculates most useful feature” (using the optimal matching template) “from pieces of the EMG signal that is classified” (to classify and decode the EMG signal for lip language recognition); Abstract last sentence: “a voice synthesizer configured to synthesize speeches by using the extracted signal descriptor” (to recognize the lip language information)).
BRONAKOWSKI et al. do not specifically disclose: 
and transform the lip-language information into corresponding voice and picture information for real-time display, thereby achieving lip-language recognition.
McVicker et al. do teach:
and transform the lip-language information into corresponding voice and picture information for real-time display, thereby achieving lip-language recognition (Abstract last sentence: “phonemes” (the lip language information) “combined into words and sent back to the interface computing device, where they are played either as audible output” (is transformed to) “or non-audible output, such as text” (voice and picture information for real-time display on its “interface”); note Col. 8 lines 2-5: “the EMG and IMU data is being classified into phonemes” (the phonemes are attributed to “EMG” 
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed  to incorporate the functions of the “interface computing device” of McVicker et al. into the “speech synthesizer” of BRONAKOWSKI et al. would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable to present the result of its lip reading not only in “audible” but also “non-audible” “text” as well so that a hearing impaired person could also benefit.

Regarding claim 2, BRONAKOWSKI et al. do teach the system according to claim 1, wherein the training subsystem comprises a slave computer of the training subsystem and a principal computer of the training subsystem (as Fig. 3 shows signals attributed to “ELECTRODE ARRAY” and its associated modules (slave computer) are sent to “VOICE SYNTHESIZER” (a principal computer)), 
and the slave computer of the training subsystem comprises:
a high-density electrode array, configured to obtain the high-density EMG signals of a speaking-related muscle group during user lip-language by being pasted on the speaking-related muscle group of the face and neck (Fig. 2 shows “EMG signal” being 
an EMG collection module, configured to perform amplification, filtering, and analog-to-digital conversion on the signals collected by the high-density electrode array, and transmit the processed signals to the principal computer of the training subsystem (¶0057 lines 5+: “electrode provides a common reference current” “signals are extracted” “to amplify” “voltage” “A resultant analog signal is converted into a digital representation” (an EMG collection module to do amplification and analog to digital conversion of the array signals); ¶ 0062 sentence 1: “low pass filtering” (filtering) “smoothing a signal and reduces sensitivity of the speech activity detection module 120 to vibration and noise”, and as Fig. 3 shows all these signals starting with those from the “ELECTRODE ARRAY” on are ultimately picked up by the “VOICE SYNTHESIZER” (the principal computer)).

Regarding claim 5, BRONAKOWSKI et al. do teach an SMD flexible electrode, configured to collect the EMG signals at the optimal positions during the lip-language movement (¶ 0090 referring to the electrodes responsible for the optimal EMG signals: 
BRONAKOWSKI et al. do not specifically disclose the system according to claim 1, wherein the detection subsystem comprises a slave computer of the detection subsystem and a principal computer of the detection subsystem, 
and the slave computer of the detection subsystem comprises:
and
a wireless EMG collection module, configured to wirelessly transmit EMG information collected by the SMD flexible electrode to the principal computer of the detection subsystem.
McVicker et al. do teach:
the system according to claim 1, wherein the detection subsystem comprises a slave computer of the detection subsystem and a principal computer of the detection subsystem (Col. 5 lines 27+: “sensor data collected from the EMG electrodes” (slave computer) “and IMU sensor in the headset” (principal computer)), 
and the slave computer of the detection subsystem comprises:
a wireless EMG collection module, configured to wirelessly transmit EMG information collected by the SMD flexible electrode to the principal computer of the detection subsystem (Col. 5 lines 38+: “These EMG signals are amplified and filtered by a hardware signal processing board” “board 501” (part of the slave computer associated 
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate McVicker et al.’s ability to have “EMG signals” sensors communicate wirelessly into the “EMG signals” sensor of BRONAKOWSKI et al. would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable BRONAKOWSKI et al. “provide” “[better] coordination of the other components of the device 1350, such as control of user interfaces, applications run by device 1350” as disclosed in McVicker et al. Col. 11 lines 10-12.

Regarding claim 10, BRONAKOWSKI et al. do teach the system according to claim 2, wherein the EMG collection module comprises an 
BRONAKOWSKI et al. do not specifically disclose their EMG to comprise of an MCU, a signal filtering preamplifier.
McVicker et al. do teach their EMG to comprise of an MCU, a signal filtering preamplifier (Col. 10 lines 30-33: “The high-speed controller 130” (a microcontroller unit (MCU)) “manages bandwidth intensive operations”; Col. 1 lie 66-Col. 2 line 3: “EMG sensors” “amplified and filtered” (a signal filtering preamplification) “before being sent” “[to] speech recognition (SVSR) system”).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “controller 130” of McVicker et al. into the “EMG” system of BRONAKOWSKI et al. would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable BRONAKOWSKI et al. to be able to enable “memory” and “display” “to high speed expansion cards” as disclosed in McVicker et al. Col. 10 lines 38+ and thus help in more efficiently “managing bandwidth intensive operations”  as also disclosed in McVicker et al. Col. 10 lines 30-31.



3 is/are rejected under 35 U.S.C. 103 as being unpatentable over BRONAKOWSKI et al. in view of McVicker et al., and further in view of Oba (US Patent 7,676,372).
Regarding claim 3, BRONAKOWSKI et al. in view McVicker et al. do teach the system according to claim 2, wherein the principal computer of the training subsystem comprises a user interaction module, and a training module for signal classification, correction and matching feedback, wherein the user interaction module comprises:
an EMG signal display sub-module, configured to display the collected sEMG signals in real-time (McVicker et al. Col. 8 lines 25+: “FIG. 10 is a waveform representation of the EMG sensor input” (a real time display of) “that occurs when the user says the word ‘hello’. An example of time window 1000 is shown where the horizontal axis is time and vertical axis is the amplitude of the EMG sensor signal” (to display the collected EMG signals));
a lip-language training scene display sub-module, configured to provide lip-language 
a channel selection and positioning chart display sub-module, configured to provide distribution of the electrodes positioned on the face and neck (BRONAKOWSKI 
BRONAKOWSKI et al. in view of McVicker et al. do not specifically disclose a lip-language training scene display sub-module, configured to provide lip-language scene pictures.
Oba do teach a lip-language training scene display sub-module, configured to provide lip-language scene pictures (Col. 22 lines 58+: “Also, the camera system 29 provided in the HA1 can further improve the user’s speech recognition by photographing 3D images of various speakers, and their lips” (“images” (pictures) of “lips” (of lip scenes)) “for display on the display unit 26” (are provided on the display)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the functionality of “the camera system 29” of Oba into the “interface computing device” of McVicker et al. in BRONAKOWSKI et al. in view of McVicker et al. would enable the combined systems and their associated methods to perform in combination as they do separately and thus “improve the user’s speech recognition” as disclosed in Oba Col. 22 line 60.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over BRONAKOWSKI et al. in view of McVicker et al., and further in view of Keenan (US 2007/0038382).

a classification sub-module, configured to extract the EMG signals related to speaking of a specified short sentence, extract a feature value, establish a corresponding relationship between the EMG signals and the specified short sentence, and classify collected lip-language contents based on EMG information (McVicker et al.: Col. 8 lines 25-26: “EMG sensor input that occurs when the user says the word ‘Hello’” (EMG signal relating so speaking a short sentence); Col. 8 lines 31+: “FIG. 11, which is an example of the EMG Time Window 1100 data going through MFCC conversion 1101” (i.e., as Fig. 12 shows the “MFCC” (associated with the lip language content depicts the “Time Window” (of the specified short sentence ‘Hello’) which according to Col. 8 lines 37+: “The time window” (associated with the lip language content) “allows accurate determination of phonemes or phoneme classifiers” (helps classify the lip language content since these “MFCC” were obtained using the “EMG”, therefore these are all based on the “EMG”); also the “Time Window” shows a relationship between “MFCC” (associated with the short sentence) and the “EMG” informaiton);
a channel selection sub-module, configured to select the optimal matching template, create a personal training set, and transfer the optimal matching template and the personal training set to the network terminal (BRONAKOWSKI et al.: ¶ 0070 
BRONAKOWSKI et al. in view of McVicker et al. do not specifically disclose a signal processing sub-module, configured to filter out power-line interference and baseline shift by using a filter, and filter out interference noise from the EMG signals by using a wavelet transform and a template matching algorithm;
Keenan et al. do teach a signal processing sub-module, configured to filter out power-line interference and baseline shift by using a filter, and filter out interference noise from the EMG signals by using a wavelet transform and a template matching algorithm (¶ 0022 sentence 1: “invention has particular utility for processing” “EMG”; ¶ 0063 last 4 lines: “filtering” (filter out) “noise and interference” (power line interference and baseline shift) “by setting insignificant wavelet coefficients to zero” (using a wavelet transform)).
.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over BRONAKOWSKI et al. in view of McVicker et al., and further in view of Utter (US 2015/0182130).
Regarding claim 6, BRONAKOWSKI et al. in view of McVicker et al. do teach 
a lip-language information recognition and decoding module, configured to denoise and filter the signals, perform feature matching for the EMG signals and the personal training set, decode the lip-language information and recognize lip-language contents by using a classification algorithm, convert the lip-language contents corresponding to a classification result into text information and into voice and pictures for transmission and display in real time (McVicker et al.: Col. 6 lines 51+: “The EMG sensor data is amplified 703, noise filtered 704 to remove noise” (denoise and filter the EMG signals) “The amplified and filtered signals are then broken into time windows; Col. 
an APP display and interaction module, configured to display channel selection and an optimal data set, display the positions of the electrodes in real time, display the EMG signals in real time, display the classification result in real time, and / or display the voice, the pictures and translation (McVicker et al. Col. 6 lines 12+: “The interface computing device” “can play the words” “though”  “an app” (all interface related activities are governed by “APP”); BRONAKOWSKI et al.: Fig. 1 depicts display of electrodes in the face and neck area which shows according to ¶ 0054 sentence 2: “the calibrator 160 automatically selects electrodes from an electrode array” (selecting an optimal number of electrodes), which displays the positions of the electrodes in real time; McVicker et al. Col. 8 lines 25+: “FIG. 10 is a waveform representation of the EMG 
BRONALOWSKI et al. in view of McVicker et al. do not specifically disclose the system according to claim 5, wherein the principal computer of the detection a personal training set download module, configured to call a personal training set from a network shared port of the training subsystem by connecting to the network, and store the personal training set in an APP client terminal.
Utter does teach the system according to claim 5, wherein the principal computer of the detection system comprises:
a personal training set download module, configured to call a personal training set from a network shared port of the training subsystem by connecting to the network, and store the personal training set in an APP client terminal  (Fig. 11 shows numerous data associated with different network devices connected wirelessly to a “client device” (mobile terminal) to download or store data into its “APP”; i.e., ¶ 0086 lines 10+: “data 
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate  the functionality of the “EMG” detection system associated with Utter into those of BRONALOWSKI et al. in view of McVicker et al. would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable BRONALOWSKI et al. in view of McVicker et al. to use “APP” for application data management and storage and benefit of its ability to “configure, control, query, command, and perform other operations” as disclosed in Utter ¶ 0062 lines 7+. 

Claim7 is/are rejected under 35 U.S.C. 103 as being unpatentable over BRONAKOWSKI et al. in view of McVicker et al., and Utter, and further in view of Lee et al. (US 2013/0289798).
Regarding claim 7, BRONAKOWSKI et al. in view of McVicker et al., and Utter do not specifically disclose the system according to claim 6, wherein the lip-language 
Lee et al. do teach the system according to claim 6, wherein the lip-language information recognition and decoding module is further configured to transmit the recognition result to an emergency contact set by the system (¶ 0056: “when an emergency is detected” “speech recognition or facial expression recognition” (e.g. by using lip language recognition to recognize the speech) “to that of an emergency relief may be provided” (it is transmitted to an emergency contact)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the techniques of Lee et al. into those of BRONAKOWSKI et al. in view of McVicker et al., and Utter would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable BRONAKOWSKI et al. in view of McVicker et al., and Utter to be able to use “services such as a remote fault diagnosis service or an emergency call (e-call : emergency relief) service” should an “emergency” occur according to Lee et al. ¶ 0005.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over BRONAKOWSKI et al. in view of McVicker et al., and further in view of TADI et al. (US 2018/0239956).

TADI et al. do teach the system according to claim 1, wherein the high-density electrode array comprises 130 electrodes, and the electrodes are arranged in a high-density form with a center-to-center spacing of 1 cm (¶ 0176 sentence 2: “The number and/or location of the surface EMG electrodes 113 can be configured according to the electrode plate of an electrode holder of a facemask apparatus” (i.e., the “number” (e.g. 130) of “EMG electrodes” and their “location” (e.g., having center to center spacing of 1cm) can be predicted based on facial expressions).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the algorithm of TADI et al. pertaining to the determination of exact “number” and “location” of “EMG electrodes” of TADI et al. into the methods pertaining to “EMG” “electrode” design of BRONAKOWSKI et al. in BRONAKOWSKI et al. in view of McVicker et al. would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable BRONAKOWSKI et al. in view of McVicker et al. to predict the “number” and “location” of “EMG electrodes” that would be needed for a given facial expression without any unnecessary experimentation.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over BRONAKOWSKI et al. in view of McVicker et al., and further in view of GE et al. (US 2016/0339696).
Regarding claim 9, BRONAKOWSKI et al. in view of McVicker et al. do not specifically disclose the system according to claim 2, wherein the slave computer of the training subsystem further comprises an orifice plate for arranging the electrodes.
GE et al. do teach the system according to claim 2, wherein the slave computer of the training subsystem further comprises an orifice plate for arranging the electrodes (¶ 0021 last 9 lines: “The electrode 316 is formed on the orifice plate” (an orifice plate is used in arranging electrodes)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “electrode” design of GE et al. into the “electrode array” of BRONAKOWSKI et al. in BRONAKOWSKI et al. in view of McVicker et al. would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable BRONAKOWSKI et al. in view of McVicker et al. to benefit from “orifice plate” material which “can be metal or polymeric material” as disclosed in GE et al. ¶ 0021 lines 9-10.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZAD KAZEMINEZHAD whose telephone number is (571)270-5860. The examiner can normally be reached 10:30 am to 11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Farzad Kazeminezhad/
Art Unit 2657
March 3rd 2022.